Citation Nr: 0932518	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-27 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for right 
shoulder impingement syndrome with degenerative joint disease 
(DJD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to August 
1985.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Togus, Maine 
and in Pittsburgh, Pennsylvania.  Due to the location of the 
Veteran's current residence, the jurisdiction of his appeal 
remains with the RO in Pittsburgh, Pennsylvania.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in May 2008.  A transcript of the hearing is of 
record.  This case was also remanded by the Board in 
September 2008 for further development and is now ready for 
disposition.


FINDING OF FACT

The Veteran's impingement syndrome to his right shoulder was 
characterized by complaints of pain (when lifting heavy 
objects or raising his right arm above his head) with 
occasional flare-ups of pain and by objective evaluation 
findings of less than normal range of motion with pain upon 
reaching the limits of that motion.  However, ankylosis, 
limitation of motion to midway between the side and shoulder 
level, and recurrent dislocation of the humerus at the 
scapulohumeral joint or malunion of the shoulder was not 
shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right 
shoulder impingement syndrome with DJD have not been met.  
38 U.S.C.A.  §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 
4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5200, 5201, 
5202 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Thus, actually 
painful, unstable, or malaligned joints, due to healed 
injury, are as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59 (2008).

Finally, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated at 20 percent for impingement 
syndrome of the right shoulder with DJD.  Shoulder disability 
ratings are also dependent upon whether the joint is on the 
major or minor side.  Because he is right hand dominant, the 
rating schedule for the major side applies.  Thus, in order 
to warrant rating in excess of 20 percent, the evidence must 
show:

*	favorable ankylosis of the scapula and humerus with 
abduction to 60 degrees and the ability to reach the 
mouth and head (30 percent under DC 5200);
*	limitation of arm motion to midway between the side and 
shoulder level (30 percent under DC 5201); 
*	recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes and guarding 
of all arm movements (30 percent under DC 5202); or
*	malunion of the shoulder with marked deformity (30 
percent under SC 5202).

In this case, the Board concludes that a rating in excess of 
20 percent is not warranted.  First, the competent evidence 
of record does not indicate that the requisite limitation of 
motion of this joint was shown or that the Veteran's right 
shoulder is ankylosed.  

Specifically, at his VA examination in December 2006, his 
abduction was restricted to 90 degrees, although he could 
raise his arm an additional 30 degrees with pain.  He was 
also able to hold his arm at shoulder level against 
resistance.  

Next, at a VA examination in January 2009, the examiner noted 
that the Veteran's symptoms were largely unchanged since the 
December 2006 examination.  The Veteran complained that he 
experienced pain when raising his right arm above his head.  
However, his abduction was observed to be 130 degrees with 
pain in only the last final 5 degrees of motion.  No fatigue 
or increased pain was observed upon repetitive motion.

In addition to the VA examinations, the Veteran received 
regular outpatient treatment during 2006 and 2007.  However, 
these evaluations did not indicate the requisite level of 
limitation of motion of this joint.  For example, in July 
2006, his range of abduction was 135 degrees.  In October 
2006, his abduction range was 160 degrees, although he 
experienced pain when raising his arm above shoulder level.  

While the competent evidence indicates that his range of 
motion is less than normal, it does not indicate that it is 
limited to a degree where he is able to raise his right arm 
only to midway between his side and shoulder.  Moreover, as 
he has repeatedly demonstrated the ability to move his arm, 
there is no finding of ankylosis.  Therefore, an increased 
rating is not warranted on these bases.  

Next, the evidence does not indicate that the Veteran has 
experienced recurrent dislocation of the shoulder or malunion 
of the shoulder with marked deformity.  Specifically, at his 
VA examination in December 2006, the bony prominences of the 
right shoulder were observed to be in gross alignment and 
there were no observed signs of sulcus or instability.  An 
outpatient evaluation in October 2006 also did not note any 
sulcus or instability.

Next, radiographic imaging from February 2008 indicated 
normal bony anatomical alignment with no evidence of fracture 
or dislocation.  Moreover, X-rays taken during his January 
2009 VA examination indicated that the glenohumeral joint 
appeared to be "well located with no evidence of highriding 
or any fracture."  

Based on this evidence, there is no indication that the 
Veteran undergoes recurrent dislocation of the humerus that 
results in guarding when he moves his arm.  Moreover, the 
evidence has not indicated a malunion of the shoulder with 
marked deformity.  Indeed, the Veteran himself has not 
alleged that frequent dislocations or malunion of the joint 
has occurred.  Therefore, an increased rating is not 
warranted on these bases.  

In considering these rating criteria, the Board has 
considered the application of 38 C.F.R. § 4.40 (functional 
loss due to pain), and 38 C.F.R. § 4.45 (pain on movement, 
swelling, deformity, atrophy on disuse, instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing, incoordination, and 
excess fatigability).  See DeLuca, 8 Vet. App. at 202.  
However, a higher rating is not warranted for limitation of 
motion of the right arm on the basis of these regulations.

Specifically, the medical evidence does not show that there 
is additional limitation of functioning due to pain which 
would warrant a higher rating.  Here, the evidence indicates 
that the Veteran is experiencing pain when he raises his arm, 
but only when he attempted to raise his arm above shoulder 
height.  The evidence has not indicated that he experiences 
pain at points between his side and shoulder level.  
Therefore, the evidence does not support a higher rating 
under DeLuca.

The Board has also considered the Veteran's statements that 
his disability is worse.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability to his right shoulder according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with their evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which these disabilities are evaluated.  As 
such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright 2 Vet. App. at 25.  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds that the evidence does not 
show that the Veteran's right shoulder disability has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.

Here, the evidence indicates that he has missed approximately 
one day a month from work at the Post Office, ostensibly in 
every case due to his shoulder disability.  He also works 
under restrictions in order to minimize shoulder problems.  
Additionally, a Department of Labor certification submitted 
in March 2007 indicated that he experienced one to four 
episodes of shoulder pain per year.  However, he has 
continued to be employed throughout the course of the appeal 
at the same place of employment.  

Moreover, while he receives regular outpatient treatment for 
his right shoulder, the evidence does not indicate that he 
has been hospitalized for this condition.  Therefore, since 
the evidence did not indicate that he was inhibited in his 
ability to work in a way not contemplated by the diagnostic 
code or that he had been hospitalized due to his right 
shoulder disability, the Board finds that referral for an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable.  The appeal is, therefore, denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
November 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by the November 2006 correspondence.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in November 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was sent a corrective letter in 
November 2008 that, in accordance with the Board's remand in 
September 2008, met the requirements of Vazquez-Flores.  
Specifically, the letter notified him that to substantiate 
his claim the medical or lay evidence must show a worsening 
or increase in severity of the disability and an effect on 
daily living.  The latter was evident in the request that he 
provide a statement with regard to his disablement caused by 
the service-connected right shoulder disability, including 
the frequency and severity of symptoms and the effect of 
these symptoms on his employment. 

Moreover, the letter provided him with the correct diagnostic 
criteria used to evaluate a shoulder disability for VA 
compensation purposes.  The claim was subsequently 
readjudicated, and a supplemental statement of the case was 
issued in March 2009.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Further, the Veteran submitted his employment records 
indicating the time from work that he has missed.

Moreover, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge in May 2008.  Additionally, pertinent VA 
medical examinations were obtained.  [The Board finds that 
the January 2009 VA examination was adequate for rating 
purposes.  There is no indication that the VA examiner (who 
reviewed the claims folder) was not fully aware of the 
Veteran's pertinent medical history or that the examiner 
misstated any relevant fact.]  

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for right shoulder 
impingement syndrome with DJD is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


